Name: 2001/378/EC: Commission Decision of 14 May 2001 amending for the second time Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease (Text with EEA relevance) (notified under document number C(2001) 1438)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural activity;  agricultural policy;  organisation of transport;  health;  international trade
 Date Published: 2001-05-15

 Avis juridique important|32001D03782001/378/EC: Commission Decision of 14 May 2001 amending for the second time Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease (Text with EEA relevance) (notified under document number C(2001) 1438) Official Journal L 132 , 15/05/2001 P. 0031 - 0032Commission Decisionof 14 May 2001amending for the second time Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease(notified under document number C(2001) 1438)(Text with EEA relevance)(2001/378/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Whereas:(1) The foot-and-mouth disease situation in certain parts of the Community is liable to endanger the herds in other parts of the Community in view of the placing on the market and trade in live biungulate animals.(2) All Member States have implemented the restrictions to the movement of animals of susceptible species laid down in Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease and repealing Commission Decision 2001/263/EC(3), as amended by Decision 2001/349/EC(4).(3) In the light of the disease evolution and the findings of the epidemiological investigations carried out in the affected Member States in close cooperation with the other Member States, it appears appropriate to further prohibit the movement of animals through staging points and to maintain for an additional period of time certain restrictions to the movement of susceptible animals within the Community.(4) However it is also possible to ease certain restrictions established under Decision 2001/327/EC.(5) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 29 May 2001 and the measures adapted where necessary.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 2001/327/EC is amended as follows:1. Paragraphs 1 to 3 of Article 2 are replaced by the following: "1. Transport of animals of species susceptible to foot-and-mouth disease is prohibited.Without prejudice to Council Directives 64/432/EEC, 91/68/EEC and 92/65/EEC, this prohibition shall not apply to movements of animals of species susceptible to foot-and-mouth disease from the holding of dispatch:- directly or through an assembly centre to a slaughterhouse for immediate slaughter.In the case of intra-Community trade, the assembly centre must be approved and in the case of animals of susceptible species other than bovine and porcine animals the transport is subject to authorisation by the competent authorities of the place of departure and destination, or- in the case of animals of susceptible species other than bovine and porcine animals, directly or through one single assembly centre to another holding within the region or to a maximum of six holdings of destination situated outside the region.In the case of movement within the Member State through an assembly centre, the transport is subject to authorisation by the competent authorities of the place of departure and notification to the authorities of the place of destination.In the case of intra-Community trade, the assembly centre must be approved and the transport is subject to authorisation by the competent authorities of the place of departure and destination, or- in the case of bovine and porcine animals, directly or through an assembly centre to another holding.In the case of intra-Community trade, the assembly centre must be approved.In the case of intra-Community trade in bovine or porcine animals dispatched from a region in a Member State in which restrictions in accordance with Article 9 of Directive 85/511/EEC have been applied during the 3 months prior to certification, the transport is subject to authorisation by the competent authorities of the place of departure and destination, or- for transhumance to designated pastures.In the case of susceptible animals other than bovine and porcine animals, such movement is subject to authorisation by the competent authorities of the place of departure and destination.2. The movement of animals authorised in accordance with the derogations in paragraph 1 shall take place under the condition that:(a) in the case of animals of susceptible species other than bovine and porcine animals destined for intra-Community trade, during transport such animals do not come into contact with animals not of the same holding of dispatch, unless such animals:- either are consigned for slaughter, or- originate in and come from holdings situated in a region of a Member State in which no restrictions in accordance with Article 9 of Directive 85/511/EEC have been in place on the date of dispatch and during at least 20 days of the residence period where required in paragraph 3;(b) vehicles which have been used for the transport of live animals are cleaned and disinfected after each operation, and shall furnish proof of such disinfection; and(c) transports to other Member States of animals of susceptible species shall only be allowed following 24 hours advance notification dispatched by the local veterinary authority to the central and local veterinary authorities in the Member State of destination and in the case of animals of susceptible species other than bovine and porcine animals to the central veterinary authorities in the Member State of transit.3. Where required by this Decision, the competent authorities at the place of departure authorise the movement of animals of species susceptible to foot-and-mouth disease only under one of the following conditions:- animals are destined for intra-Community trade and have remained on the holding of dispatch for at least 30 days prior to authorisation, or since birth in the holding of origin where the animals are less than 30 days old, and in the case of animals of susceptible species other than bovine and porcine animals, no animal of susceptible species was introduced into that holding during this period,- animals of susceptible species other than bovine and porcine animals are destined for movement within the Member State of dispatch and have remained on the holding of dispatch for at least 20 days prior to authorisation, or since birth in the holding of origin where the animals are less than 20 days old, and no animal of susceptible species was introduced into that holding during this period,- animals are destined for movement within a region of a Member State,- animals are transported directly or through an assembly centre to a slaughterhouse for immediate slaughter."2. The date in Article 4 is replaced by "5 June 2001".Article 2This Decision is addressed to the Member States.Done at Brussels, 14 May 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 115, 25.4.2001, p. 12.(4) OJ L 123, 4.5.2001, p. 26.